DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 06/03/2022.

Status of Claims
3.       	Claims 1-19 are pending in this application.
	Claims 1-4, 7, 9, and 11-19 are currently amended. 

Response to Arguments
4.    Regarding Applicant’s Argument:
Applicant’s arguments with respect to independent claims 1, 13, and 16-19 have been considered but are moot because the arguments are addressed by Nagai et al. (US 8,954,350) in combination with Yoshida explained in the body of rejection. It is noted that Nagai was previously cited for dependent claim 12.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 4-5, 9, 12-13, and 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2009/0190165) in view of Nagai et al. (US 8,954,350).

Regarding Claim 1:
Yoshida discloses a composite device (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]), comprising: 
a first device (Fig. 1 ‘server apparatus 120’) that is connected to a network (e.g. Fig. 1 “The server apparatus 120 is so adapted to make data communication through the NIC 130” [0108]); and 
a second device (Fig. 1 ‘MFP 100’) that is connected to the network (“The NIC 101 is an interface card which is incorporated in the MFP 100 and thereby connected to the network 140. The MFP 100 is so adapted to make data communication through the NIC 101.” [0102]), 
wherein the first device includes a hardware processor (Fig. 1 ‘CPU 129’) configured to:
acquire device information device from each device (“the memory section 122 stores custom settings registered in advance, which relate to respective user information transmitted from the MFPs 100 and are to be used in starting the applications” [0125]; “The server apparatus 120 thus specifies the MFP 100 which is to be subjected to the remote operation session, as well as the user who operates the MFP 100, among the plurality of MFPs connected to the network 140. At this time, the memory section 122 stores session information of the remote operation session.” [0121]; “In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
identify at least one linking candidate device, the at least one linking candidate device being a device of a predetermined type that is able to link with the first device (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
determines whether one linking candidate device from among the at least one linking candidate device is the second device included in the composite device based on the acquired device information (“an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); and 
in a case where the one linking candidate device is determined to be the second device, set to link with the one linking candidate device which is determined as the second device (Fig. 4b flowchart Steps a3 and a4: “In Step a3, the server apparatus 120 executes remote processing of logging into the server apparatus 120. To be specific, the CPU 129 of the server apparatus 120 firstly controls the device setting manager 127 to identify the remote operation host apparatus that is the MFP 100 which uses the application 128 on the server apparatus 120 by remote control, and the process proceeds to Step a4. In Step a4, the CPU 129 of the server apparatus 120 controls the device setting manager 127 to automatically set the MFP 100 identified in Step a3 as the remote operation host apparatus. A user making use of the link system 1 therefore does not need to conduct such operation for each use as to select and set an image forming apparatus which is to be used for printing by the application, thus allowing for enhancement in convenience.”  [0116]).

Yoshida does not expressly disclose search the network to detect devices connected to the network; acquire device information from each device detected in the search; identify at least one linking candidate device from among devices detected in the search.
Nagai discloses search the network to detect devices connected to the network (Nagai: ‘FIG. 6 shows an example of a searched device information list page’ (Col. 8, lines 27-47)); acquire device information from each device detected in the search (Nagai: “As shown in FIG. 6, information such as a serial number, a MAC address, an IP address, a model name, and a vendor name corresponding to each device 30 found in the search are displayed in the searched device information list page 240.” (Col. 8, lines 27-47)); identify at least one linking candidate device from among devices detected in the search (Nagai: Fig. 6: “Furthermore, the searched device information list page 240 also includes a comment column 241 for inputting a comment, a check-box column 242 for enabling the user to choose whether the device 30 is a monitor target for monitoring by the monitor service 212, a maintenance contract number column 243 for enabling the user to input the maintenance contract number, and a contact address column 244 for enabling the user to input the contact information described above. That is, the user inputs a comment and selects a monitor target for each device 30 by using the searched
 device information list page 240. In this embodiment, a check-marked check box signifies that a corresponding device 30 is selected as a monitor target.” (Col. 8, lines 35-47))
Yoshida in view of Nagai are combinable because they are from the same field of endeavor; e.g. both disclose systems wherein a plurality of MFPs and are server are connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose search the network to detect devices connected to the network; acquire device information from each device detected in the search; identify at least one linking candidate device from among devices detected in the search.  The suggestion/motivation for doing so is because is is difficult for the user to determine the degree of consumption of the devices just by looking from the outside as disclosed by Nagai in the Background of Invention.  Nagai further discloses that a device which can detect the supply levels and then notify the customer is desirable.  Therefore, it would have been obvious to combine Yoshida with Nagai to obtain the invention as specified in claim 1.

Regarding Claim 4:
The proposed combination of Yoshida in view of Nagai further discloses the composite device according to claim 1, wherein the hardware processor is configured to set device identification information for identifying the first device in the second device as the device information (Yoshida: Fig. 9 table showing IP address, and device driver name associated with the IP address as well as the function ID; [0125]).

Regarding Claim 5:
The proposed combination of Yoshida in view of Nagai further discloses the composite device according to claim 4, wherein the device identification information is information different from a network address (Yoshida: e.g. Fig. 10: “FIG. 10 is a view showing association of custom setting for each login user. The device setting manager 127 specifies the device driver 124 available for the MFP 100 by using: correspondence information of the IP addresses and device driver names previously registered and thus stored in the memory section 122; information such as custom setting for each user ID, which associates the MFP 100 with the device driver 124; and the user information.” [0125]).

Regarding Claim 9:
The proposed combination of Yoshida in view of Nagai further discloses the composite device according to claim 1, wherein the first device further includes a storage (Yoshida: Fig. 1 ‘memory section 122’), and the hardware processor is configured to set location information (Yoshida: e.g. ‘network address’), which indicates a location in the network of at least one of (i) predetermined data stored in the storage and (ii) a predetermined storage area of the storage or the storage, in the second device (Yoshida: e.g. “The device setting manager 127 specifies the device driver 124 available for the MFP 100 by using: correspondence information of the IP addresses and device driver names previously registered and thus stored in the memory section 122; information such as custom setting for each user ID, which associates the MFP 100 with the device driver 124; and the user information.” [0125]).

Regarding Claim 12:
Yoshida discloses the composite device according to claim 1, but does not expressly disclose wherein the device information comprises a value set in a predetermined area of a MIB (Management Information Base).
Nagai discloses wherein the device information comprises a value set in a predetermined area (Nagai: Fig. 5 ‘device information table 12’) of a MIB (Management Information Base) (Nagai: “the device information is information obtained as MIB information from each device 30. The device information include, for example, vendor name, model name, serial number, MAC address, IP address, toner ID indicating information for identifying a toner bottle, toner name, toner status, toner level, toner name localized as a character string, toner name localized as code, and total counter value, for each device 30.” (Col. 14, lines 25-32).
Yoshida in view of Nagai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of obtaining device information via a network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the device information comprises a value set in a predetermined area of a MIB (Management Information Base).   The suggestion/motivation for doing so is to reduce the workload of a user by recognizing and notifying the user of the remaining amount of e.g. toner as disclosed by Nagai in the background of invention.  Therefore, it would have been obvious to combine Yoshida with Nagai to obtain the invention as specified in claim 12.

Regarding Claim 13:
Yoshida discloses an information processor (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]), comprising: 
a hardware processor (e.g. Fig. 1 ‘CPU 129’) configured to: 
acquire linking setting information from each device (“the memory section 122 stores custom settings registered in advance, which relate to respective user information transmitted from the MFPs 100 and are to be used in starting the applications” [0125]; “The server apparatus 120 thus specifies the MFP 100 which is to be subjected to the remote operation session, as well as the user who operates the MFP 100, among the plurality of MFPs connected to the network 140. At this time, the memory section 122 stores session information of the remote operation session.” [0121]; “In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
identify at least one linking candidate device, the at least one linking candidate device being a device of a predetermined type that is able to link with the information processor (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
in a case where the linking setting information acquired from one linking candidate device from among the at least one linking candidate device indicates that no device is linked (Fig. 5 Step b1” in Step b1, the MFP 100 receives the unable-to-print signal transmitted from the server apparatus 120” [0131]), determine the one linking candidate device to be a linking target device (Next, in Step b2, the CPU 102 of the MFP 100 determines whether or not a command to switch modes to the manual mode has been entered on the input section 103. If the CPU 102 determines that the command to switch modes to the manual mode has been entered, the process proceeds to Step b3, and if the CPU 102 determines that the command to switch modes to the manual mode has not been entered, Step b2 is repeated. In Step b3, on the basis of the command entered on the input section 103, the CPU 102 of the MFP 100 controls the setting switching section to switch modes to the manual mode and sets any MFP other than MFP 100 as the remote operation host apparatus that will be an output apparatus from which the print data is outputted by remote control.” [0132]); and 
set for linking with the linking target device (Fig. 5 flowchart: “in Step b5, the CPU 102 of the MFP 100 controls the remote connection driver 111 to transmit an operation start signal indicating that the remote operation is to be started by the output apparatus, to the server apparatus 120 through the NIC 101.”  [0116]).

Yoshida does not expressly disclose search the network to detect devices connected to the network; acquire linking setting information from each device detected in the search; identify at least one linking candidate device from among devices detected in the search.
Nagai discloses search the network to detect devices connected to the network (Nagai: ‘FIG. 6 shows an example of a searched device information list page’ (Col. 8, lines 27-47)); acquire linking setting information from each device detected in the search (Nagai: “As shown in FIG. 6, information such as a serial number, a MAC address, an IP address, a model name, and a vendor name corresponding to each device 30 found in the search are displayed in the searched device information list page 240.” (Col. 8, lines 27-47)); identify at least one linking candidate device from among devices detected in the search (Nagai: Fig. 6: “Furthermore, the searched device information list page 240 also includes a comment column 241 for inputting a comment, a check-box column 242 for enabling the user to choose whether the device 30 is a monitor target for monitoring by the monitor service 212, a maintenance contract number column 243 for enabling the user to input the maintenance contract number, and a contact address column 244 for enabling the user to input the contact information described above. That is, the user inputs a comment and selects a monitor target for each device 30 by using the searched
 device information list page 240. In this embodiment, a check-marked check box signifies that a corresponding device 30 is selected as a monitor target.” (Col. 8, lines 35-47))
Yoshida in view of Nagai are combinable because they are from the same field of endeavor; e.g. both disclose systems wherein a plurality of MFPs and are server are connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose search the network to detect devices connected to the network; acquire linking setting information from each device detected in the search; identify at least one linking candidate device from among devices detected in the search.
The suggestion/motivation for doing so is because is is difficult for the user to determine the degree of consumption of the devices just by looking from the outside as disclosed by Nagai in the Background of Invention.  Nagai further discloses that a device which can detect the supply levels and then notify the customer is desirable.  Therefore, it would have been obvious to combine Yoshida with Nagai to obtain the invention as specified in claim 13.

Regarding Claim 16:
Yoshida discloses a linking method that is executed by a first device of a composite device (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]) which includes a second device (Fig. 1 ‘MFP 100’) and the first device (Fig. 1 ‘server apparatus 120’), each of the first device and the second device being connected to a network (e.g. Fig. 1 “The server apparatus 120 is so adapted to make data communication through the NIC 130” [0108]); (“The NIC 101 is an interface card which is incorporated in the MFP 100 and thereby connected to the network 140. The MFP 100 is so adapted to make data communication through the NIC 101.” [0102]), 
and the method comprising: 
acquiring device information from each device (“the memory section 122 stores custom settings registered in advance, which relate to respective user information transmitted from the MFPs 100 and are to be used in starting the applications” [0125]; “The server apparatus 120 thus specifies the MFP 100 which is to be subjected to the remote operation session, as well as the user who operates the MFP 100, among the plurality of MFPs connected to the network 140. At this time, the memory section 122 stores session information of the remote operation session.” [0121]; “In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
identifying at least one linking candidate device, the at least one linking candidate device being a device of a predetermined type that is able to link with the first device (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
determining whether one linking candidate device from among the at least one linking candidate device is the second device included in the composite device based on the acquired device information (“an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
and setting for linking with the second device in a case where the one linking candidate device is determined to be the second device (Fig. 4b flowchart Steps a3 and a4: “In Step a3, the server apparatus 120 executes remote processing of logging into the server apparatus 120. To be specific, the CPU 129 of the server apparatus 120 firstly controls the device setting manager 127 to identify the remote operation host apparatus that is the MFP 100 which uses the application 128 on the server apparatus 120 by remote control, and the process proceeds to Step a4. In Step a4, the CPU 129 of the server apparatus 120 controls the device setting manager 127 to automatically set the MFP 100 identified in Step a3 as the remote operation host apparatus. A user making use of the link system 1 therefore does not need to conduct such operation for each use as to select and set an image forming apparatus which is to be used for printing by the application, thus allowing for enhancement in convenience.”  [0116]).

Yoshida does not expressly disclose searching the network to detect devices connected to the network; acquiring device information from each device detected in the search; identifying at least one linking candidate device from among devices detected in the search.
Nagai discloses searching the network to detect devices connected to the network (Nagai: ‘FIG. 6 shows an example of a searched device information list page’ (Col. 8, lines 27-47)); acquiring device information from each device detected in the search (Nagai: “As shown in FIG. 6, information such as a serial number, a MAC address, an IP address, a model name, and a vendor name corresponding to each device 30 found in the search are displayed in the searched device information list page 240.” (Col. 8, lines 27-47)); identifying at least one linking candidate device from among devices detected in the search (Nagai: Fig. 6: “Furthermore, the searched device information list page 240 also includes a comment column 241 for inputting a comment, a check-box column 242 for enabling the user to choose whether the device 30 is a monitor target for monitoring by the monitor service 212, a maintenance contract number column 243 for enabling the user to input the maintenance contract number, and a contact address column 244 for enabling the user to input the contact information described above. That is, the user inputs a comment and selects a monitor target for each device 30 by using the searched
 device information list page 240. In this embodiment, a check-marked check box signifies that a corresponding device 30 is selected as a monitor target.” (Col. 8, lines 35-47))
Yoshida in view of Nagai are combinable because they are from the same field of endeavor; e.g. both disclose systems wherein a plurality of MFPs and are server are connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose searching the network to detect devices connected to the network; acquiring device information from each device detected in the search; identifying at least one linking candidate device from among devices detected in the search.  The suggestion/motivation for doing so is because is is difficult for the user to determine the degree of consumption of the devices just by looking from the outside as disclosed by Nagai in the Background of Invention.  Nagai further discloses that a device which can detect the supply levels and then notify the customer is desirable.  Therefore, it would have been obvious to combine Yoshida with Nagai to obtain the invention as specified in claim 16.

Regarding Claim 17:
Yoshida discloses a linking method (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]) executed by an information processor, the method comprising: 
acquiring linking setting information from each device (“the memory section 122 stores custom settings registered in advance, which relate to respective user information transmitted from the MFPs 100 and are to be used in starting the applications” [0125]; “The server apparatus 120 thus specifies the MFP 100 which is to be subjected to the remote operation session, as well as the user who operates the MFP 100, among the plurality of MFPs connected to the network 140. At this time, the memory section 122 stores session information of the remote operation session.” [0121]; “In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
identify at least one linking candidate device, the at least one linking candidate device being a device of a predetermined type that is able to link with the information processor (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
determining, in a case where the linking setting information acquired from one linking candidate device from among the at least one linking candidate device indicates no linking with any other device (Fig. 5 Step b1” in Step b1, the MFP 100 receives the unable-to-print signal transmitted from the server apparatus 120” [0131]), the one linking candidate device to be a linking target device (Next, in Step b2, the CPU 102 of the MFP 100 determines whether or not a command to switch modes to the manual mode has been entered on the input section 103. If the CPU 102 determines that the command to switch modes to the manual mode has been entered, the process proceeds to Step b3, and if the CPU 102 determines that the command to switch modes to the manual mode has not been entered, Step b2 is repeated. In Step b3, on the basis of the command entered on the input section 103, the CPU 102 of the MFP 100 controls the setting switching section to switch modes to the manual mode and sets any MFP other than MFP 100 as the remote operation host apparatus that will be an output apparatus from which the print data is outputted by remote control.” [0132]); and 
setting for linking with the linking target device (Fig. 5 flowchart: “in Step b5, the CPU 102 of the MFP 100 controls the remote connection driver 111 to transmit an operation start signal indicating that the remote operation is to be started by the output apparatus, to the server apparatus 120 through the NIC 101.”  [0116]).

Yoshida does not expressly disclose searching the network to detect devices connected to the network; acquiring linking setting information from each device detected in the search; identifying at least one linking candidate device from among devices detected in the search.
Nagai discloses searching the network to detect devices connected to the network (Nagai: ‘FIG. 6 shows an example of a searched device information list page’ (Col. 8, lines 27-47)); acquiring device information from each device detected in the search (Nagai: “As shown in FIG. 6, information such as a serial number, a MAC address, an IP address, a model name, and a vendor name corresponding to each device 30 found in the search are displayed in the searched device information list page 240.” (Col. 8, lines 27-47)); identifying at least one linking candidate device from among devices detected in the search (Nagai: Fig. 6: “Furthermore, the searched device information list page 240 also includes a comment column 241 for inputting a comment, a check-box column 242 for enabling the user to choose whether the device 30 is a monitor target for monitoring by the monitor service 212, a maintenance contract number column 243 for enabling the user to input the maintenance contract number, and a contact address column 244 for enabling the user to input the contact information described above. That is, the user inputs a comment and selects a monitor target for each device 30 by using the searched
 device information list page 240. In this embodiment, a check-marked check box signifies that a corresponding device 30 is selected as a monitor target.” (Col. 8, lines 35-47))
Yoshida in view of Nagai are combinable because they are from the same field of endeavor; e.g. both disclose systems wherein a plurality of MFPs and are server are connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose disclose searching the network to detect devices connected to the network; acquiring linking setting information from each device detected in the search; identifying at least one linking candidate device from among devices detected in the search.  The suggestion/motivation for doing so is because it is difficult for the user to determine the degree of consumption of the devices just by looking from the outside as disclosed by Nagai in the Background of Invention.  Nagai further discloses that a device which can detect the supply levels and then notify the customer is desirable.  Therefore, it would have been obvious to combine Yoshida with Nagai to obtain the invention as specified in claim 17.

Regarding Claim 18:
Yoshida discloses a non-transitory computer-readable recording medium storing a program thereon, (e.g. ‘software’ for controlling and operating an MFP 100 and server apparatus 120’; [0109]) the program being executable by first device (Fig. 1 ‘server apparatus 120’) of a composite device (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]) which includes a second device (Fig. 1 ‘MFP 100’) and the first device (Fig. 1 ‘server apparatus 120’), each of which is connected to a network (e.g. Fig. 1 “The server apparatus 120 is so adapted to make data communication through the NIC 130” [0108]); (“The NIC 101 is an interface card which is incorporated in the MFP 100 and thereby connected to the network 140. The MFP 100 is so adapted to make data communication through the NIC 101.” [0102]), 
and a computer that controls the first device (e.g. Fig. 1 ‘CPU 129’, ‘memory 108’), under control of the program, being caused to execute processes comprising:
acquiring device information from each device (“the memory section 122 stores custom settings registered in advance, which relate to respective user information transmitted from the MFPs 100 and are to be used in starting the applications” [0125]; “The server apparatus 120 thus specifies the MFP 100 which is to be subjected to the remote operation session, as well as the user who operates the MFP 100, among the plurality of MFPs connected to the network 140. At this time, the memory section 122 stores session information of the remote operation session.” [0121]; “In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
identifying at least one linking candidate device, the at least one linking candidate device being a device of a predetermined type that is able to link with the first device (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
determining whether one linking candidate device from among the at least one linking candidate device is the second device included in the composite device based on the acquired device information (“an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
and setting for linking with the second device in a case where the one linking candidate device is determined to be the second device (Fig. 4b flowchart Steps a3 and a4: “In Step a3, the server apparatus 120 executes remote processing of logging into the server apparatus 120. To be specific, the CPU 129 of the server apparatus 120 firstly controls the device setting manager 127 to identify the remote operation host apparatus that is the MFP 100 which uses the application 128 on the server apparatus 120 by remote control, and the process proceeds to Step a4. In Step a4, the CPU 129 of the server apparatus 120 controls the device setting manager 127 to automatically set the MFP 100 identified in Step a3 as the remote operation host apparatus. A user making use of the link system 1 therefore does not need to conduct such operation for each use as to select and set an image forming apparatus which is to be used for printing by the application, thus allowing for enhancement in convenience.”  [0116]).

Yoshida does not expressly disclose searching the network to detect devices connected to the network; acquiring device information from each device detected in the search; identifying at least one linking candidate device from among devices detected in the search.
Nagai discloses searching the network to detect devices connected to the network (Nagai: ‘FIG. 6 shows an example of a searched device information list page’ (Col. 8, lines 27-47)); acquiring device information from each device detected in the search (Nagai: “As shown in FIG. 6, information such as a serial number, a MAC address, an IP address, a model name, and a vendor name corresponding to each device 30 found in the search are displayed in the searched device information list page 240.” (Col. 8, lines 27-47)); identifying at least one linking candidate device from among devices detected in the search (Nagai: Fig. 6: “Furthermore, the searched device information list page 240 also includes a comment column 241 for inputting a comment, a check-box column 242 for enabling the user to choose whether the device 30 is a monitor target for monitoring by the monitor service 212, a maintenance contract number column 243 for enabling the user to input the maintenance contract number, and a contact address column 244 for enabling the user to input the contact information described above. That is, the user inputs a comment and selects a monitor target for each device 30 by using the searched
 device information list page 240. In this embodiment, a check-marked check box signifies that a corresponding device 30 is selected as a monitor target.” (Col. 8, lines 35-47))
Yoshida in view of Nagai are combinable because they are from the same field of endeavor; e.g. both disclose systems wherein a plurality of MFPs and are server are connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose searching the network to detect devices connected to the network; acquiring device information from each device detected in the search; identifying at least one linking candidate device from among devices detected in the search.  The suggestion/motivation for doing so is because is is difficult for the user to determine the degree of consumption of the devices just by looking from the outside as disclosed by Nagai in the Background of Invention.  Nagai further discloses that a device which can detect the supply levels and then notify the customer is desirable.  Therefore, it would have been obvious to combine Yoshida with Nagai to obtain the invention as specified in claim 18.

Regarding Claim 19:
Yoshida discloses a non-transitory computer-readable recording medium storing a program thereon (e.g. ‘software’ for controlling and operating an MFP 100 and server apparatus 120’; [0109]), the computer being executable by a computer which controls an information processor to execute processes comprising: 
acquiring linking setting information from each device (“the memory section 122 stores custom settings registered in advance, which relate to respective user information transmitted from the MFPs 100 and are to be used in starting the applications” [0125]; “The server apparatus 120 thus specifies the MFP 100 which is to be subjected to the remote operation session, as well as the user who operates the MFP 100, among the plurality of MFPs connected to the network 140. At this time, the memory section 122 stores session information of the remote operation session.” [0121]; “In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
identifying at least one linking candidate device, the at least one linking candidate device being a device of a predetermined type that is able to link with the first device (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
determining, in a case where the linking setting information acquired from one linking candidate device from among the at least one linking candidate device indicates no linking with any other device (Fig. 5 Step b1” in Step b1, the MFP 100 receives the unable-to-print signal transmitted from the server apparatus 120” [0131]), the one linking candidate device to be a linking target device (Next, in Step b2, the CPU 102 of the MFP 100 determines whether or not a command to switch modes to the manual mode has been entered on the input section 103. If the CPU 102 determines that the command to switch modes to the manual mode has been entered, the process proceeds to Step b3, and if the CPU 102 determines that the command to switch modes to the manual mode has not been entered, Step b2 is repeated. In Step b3, on the basis of the command entered on the input section 103, the CPU 102 of the MFP 100 controls the setting switching section to switch modes to the manual mode and sets any MFP other than MFP 100 as the remote operation host apparatus that will be an output apparatus from which the print data is outputted by remote control.” [0132]); and 
setting for linking with the linking target device (Fig. 5 flowchart: “in Step b5, the CPU 102 of the MFP 100 controls the remote connection driver 111 to transmit an operation start signal indicating that the remote operation is to be started by the output apparatus, to the server apparatus 120 through the NIC 101.”  [0116]).

Yoshida does not expressly disclose searching the network to detect devices connected to the network; acquiring linking setting information from each device detected in the search; identifying at least one linking candidate device from among devices detected in the search.
Nagai discloses searching the network to detect devices connected to the network (Nagai: ‘FIG. 6 shows an example of a searched device information list page’ (Col. 8, lines 27-47)); acquiring device information from each device detected in the search (Nagai: “As shown in FIG. 6, information such as a serial number, a MAC address, an IP address, a model name, and a vendor name corresponding to each device 30 found in the search are displayed in the searched device information list page 240.” (Col. 8, lines 27-47)); identifying at least one linking candidate device from among devices detected in the search (Nagai: Fig. 6: “Furthermore, the searched device information list page 240 also includes a comment column 241 for inputting a comment, a check-box column 242 for enabling the user to choose whether the device 30 is a monitor target for monitoring by the monitor service 212, a maintenance contract number column 243 for enabling the user to input the maintenance contract number, and a contact address column 244 for enabling the user to input the contact information described above. That is, the user inputs a comment and selects a monitor target for each device 30 by using the searched
 device information list page 240. In this embodiment, a check-marked check box signifies that a corresponding device 30 is selected as a monitor target.” (Col. 8, lines 35-47))
Yoshida in view of Nagai are combinable because they are from the same field of endeavor; e.g. both disclose systems wherein a plurality of MFPs and are server are connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose disclose searching the network to detect devices connected to the network; acquiring linking setting information from each device detected in the search; identifying at least one linking candidate device from among devices detected in the search.  The suggestion/motivation for doing so is because it is difficult for the user to determine the degree of consumption of the devices just by looking from the outside as disclosed by Nagai in the Background of Invention.  Nagai further discloses that a device which can detect the supply levels and then notify the customer is desirable.  Therefore, it would have been obvious to combine Yoshida with Nagai to obtain the invention as specified in claim 19.

Allowable Subject Matter
10.       Claims 2-3, 6-8, 10-11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 1, wherein in a case where a single linking candidate device is identified by the hardware processor and the device information acquired from the single linking candidate device indicates that no device is linked, the hardware processor determines the single linking candidate device to be the second device.

Regarding Claim 3:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 1, wherein in a case where a plurality of linking candidate devices are identified by the hardware processor, one of the plurality of linking candidate devices is linked with the first device, and there is a single linking candidate device which is not linked with any other devices among the plurality of linking candidate devices, the hardware processor determines the single linking candidate device to be the second device.

Regarding Claim 6:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 4, wherein, in a case where the device identification information for identifying the first device is set in a device connected to the network, the hardware processor determines the device connected to the network to be the second device.

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 1, wherein the hardware processor is configured to set a network address of the first device in the second device, and to set a network address of the second device.

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 7, wherein, in a case where the first device restarts after being linked with the second device, the hardware processor causes the first device to set a network address newly assigned to the first device in the second device.

Regarding Claim 10:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 9, wherein, in a case where the first device restarts after being linked with the second device, the hardware processor sets the location information in the second device using a network address of the second device set by linking with the second device.

Regarding Claim 11:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 1, wherein: the second device includes a hardware processor configured to, in a case where the second device restarts after being linked with the first device, notify the first device of starting using a network address of the first device set by linking with the first device, and the hardware processor of the first device is configured to update a network address of the second device set by linking with the second device with a network address newly assigned to the second device in response to receiving the notification.

Regarding Claim 14:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the information processor according to claim 13, wherein in a case where a single linking candidate device identified by the hardware processor is one and the linking setting information acquired from the single linking candidate device indicates that no device is linked, the hardware processor determines the single linking candidate device to be the linking target device.

Regarding Claim 15:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the information processor according to claim 13, wherein in a case where a plurality of linking candidate devices are identified by the hardware processor, and one of the plurality of linking candidate devices is not linked with the information processor, the hardware processor determines a single device, which is not linked with any other devices among the plurality of linking candidate devices, as the linking target device.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677